NO. 12-20-00056-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

 GENE WILMETH,                                     §      APPEAL FROM THE 3RD
 APPELLANT

 V.                                                §      JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                          §      ANDERSON COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       Gene Edward Wilmeth pleaded guilty to driving while intoxicated third or more, enhanced
habitual. Pursuant to the plea agreement between Appellant and the State, the trial court assessed
punishment at thirty years in prison. Appellant filed a notice of appeal.
       The clerk’s record has been filed. The trial court’s certification states that this is a plea
bargain case and Appellant has no right of appeal. The certification is signed by Appellant and his
counsel. See TEX. R. APP. P. 25.2(d). The judgment likewise states that appeal is waived and no
permission to appeal has been granted. The admonishments, voluntary statements, waivers,
stipulations, judicial confession, and plea agreement-felony, also signed by Appellant and his
counsel, expressly states that Appellant has no right of appeal.
       When the defendant is the appellant, the record must include the trial court’s certification
of the defendant’s right of appeal. Id. This Court must dismiss an appeal “if a certification that
shows the defendant has the right of appeal has not been made part of the record.” Id. Based on
our review of the record, the trial court’s certification appears to accurately state that Appellant
does not have the right to appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005)
(holding that court of appeals should review clerk’s record to determine whether trial court’s
certification is accurate). Because the trial court did not grant Appellant the right to appeal his
conviction, we dismiss the appeal.
Opinion delivered March 18, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           MARCH 18, 2020


                                         NO. 12-20-00056-CR


                                        GENE WILMETH,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                  Appeal from the 3rd District Court
                     of Anderson County, Texas (Tr.Ct.No. 3CR-19-34344)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed; and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.